In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Brands, J.), dated October 20, 2004, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In response to the defendant’s showing of entitlement to sum*447mary judgment, the plaintiff failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted summary judgment to the defendant (see Morgan v State of New York, 90 NY2d 471, 484 [1997]; Turcotte v Fell, 68 NY2d 432, 437-440 [1986]; Steward v Town of Clarkstown, 224 AD2d 405 [1996]; cf. Siegel v City of New York, 90 NY2d 471, 488-489 [1997]).
The plaintiff’s remaining contentions are without merit. Goldstein, J.P., Skelos, Fisher and Lunn, JJ., concur.